Title: To James Madison from John Mason, 27 August 1812
From: Mason, John
To: Madison, James


Sir
Indian office 27th. August 1812
I have the honour to state that William M. Stewart appointed by you on the 10th. Inst. to be assistant Indian agent at Fort Madison, has declined the acceptance of that office because on account of the Illness of his father he is not able to leave his family, as promptly as the occasion requires. It being a matter of importance in the present state of the Indian country that the person intended to fill the vacancy now existing, should go on with the Indian Deputation now here, some of whom go to the spot. I have lost no time to look for a person proper to replace Mr. Stewart—and I beg permission to recommend Robert. B. Belt of Prince George County Maryland, he is a nephew of Gov: Bowies & a relation of Osborne Sprigg’s—has been bred to business and I am assured by Doctor Kent member of congress from that district & others of his correct and regular habits.
As time presses and I know you are so near your departure from the City—I have used the liberty Sir, in preference to taking up your time, by asking a personal interview to submit this Gentleman in the first instance to your consideration in this way and to send the form of an appointment for him to serve if approved. I return that before made for William M Stewart cancelled it having never been in his hands. With very great Respect I have the honour to be Sir Your Obt. Servt.
J Mason S. I. Tr
 